In Mandamus, Prohibition, and Habeas Corpus. This cause originated in this court on the filing of a *1424complaint for writs of mandamus, prohibition, and habeas corpus. It is ordered by the court that the sentence of relator, Trade M. Hunter, is stayed pending resolution of her appeal. No additional bond is required and relator shall continue to remain free on her own recognizance during the pendency of her appeal. It is further ordered that the writs are denied and the cause is dismissed.
O’Connor, C.J., and Pfeifer and O’Neill, JJ., concur.